DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claims 16-18, 20 and 22-25 under 35 U.S.C. 103 as being unpatentable over Aakvik et al. (WO 2007/141540; published December 13, 2007) has been withdrawn in view of applicant’s amendments to the claims.  Aakvik et al. does not teach or suggest 
The rejection of claims 26-27 under 35 U.S.C. 103 as being unpatentable over Aakvik et al. (WO 2007/141540; published December 13, 2007) and Ma et al. (Scientific Reports, February 2, 2018; 8:2326) has been withdrawn in view of applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 34-36 and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Aakvik et al. (WO 2007/141540; published December 13, 2007).
The claims are directed to a pharmaceutical composition comprising at least two different bacterial delivery vehicles into which the same payload is packaged, wherein the payload comprises:  
-	a nucleic acid sequence of interest encoding a therapeutic molecule of interest, under the control of a promoter; and 
-	at least two orthogonal bacterial virus packaging sites that allow packaging into of said payload into said at least two different bacterial delivery vehicles, and 
a pharmaceutical acceptable carrier,
wherein the nucleic acid sequence of interest is selected from the group consisting of a nucleic acid sequence encoding a kinase, a nuclease, a Cas nuclease, a Cas9 nuclease, a guide RNA, a CRISPR locus, a toxin, a TALEN, a ZFN, a meganuclease, a recombinase, a bacterial receptor, a membrane protein, a structural protein, a secreted protein, a gene product conferring resistance to an antibiotic or to a drug, a toxic protein or a toxic factor, a virulence protein and a virulence factor, or any combination thereof.
cos site.  Such a vector may be used for both BAC cloning and for cosmid cloning (see page 12, lines 1-4).
The BAC vector can comprise a P1 packaging (pac) site.  See page 8, lines 1-12, where Aakvik et al. describes a BAC system based on P1 artificial chromosome (PAC), which is a sub-set of BACs.  Aakvik et al. also teaches that any of the disclosed vectors can comprise a gene of interest (an insert) under the control of a promoter (see page 12, lines 20-27 and page 15, lines 8-15).  In this regard, Aakvik et al. states that “[t]he vector of the present invention permits the cloning of DNA, advantageously, as stated above, the cloning of metagenomic DNA. The DNA may thus be genomic DNA, but in the broadest concept of the invention it may be any DNA. The DNA may be from any source. Thus, genomic DNA, cDNA or any type of synthetic DNA is included, for example cloned or amplified DNA fragments. . . . It may represent a single DNA or a mixture of DNAs” (see page 5, lines 1-9).  Aakvik et al. further states that:
It may be desirable for the cloned insert to be expressed. Generally larger inserts may contain the necessary elements (e.g., promoters, ribosome binding sites, etc.) for expression of genes within them. However, it may be desirable for the vectors of the invention to contain one or more expression control elements for expression of the inserts. Thus the vectors of the invention may further contain regulatory and/or enhancer functions for gene expression, for example transcriptional or translational control sequences such as start 

Aakvik et al. further teaches that the disclosed vectors may be used in a wide range of different bacterial genera or species (see the entire document, in particular, page 5, lines 12-32).  Thus, given that the insert can be any DNA (genomic DNA, cDNA or any type of synthetic DNA) that can be expressed via the necessary expression elements (promoters, ribosome binding sites, etc.) and given the knowledge of the skilled artisan, one of ordinary skill in the art would readily recognize that the gene of interest can be a gene that encodes a therapeutic protein, a membrane protein, a structural protein, or a secreted protein.
	Aakvik et al. does not teach a composition comprising at least two different bacterial delivery vehicles, each containing the disclosed BAC combination vector which comprises a cos site.  However, given the teaching that the vector may be used for both BAC cloning via a P1 pac site and for cosmid cloning via a λ cos site, one of ordinary skill in the art would readily recognize that the same vector, carrying an insert of interest, can be packaged into two different bacteriophages (e.g., a P1 phage and a lambda phage), creating a composition of two different bacteriophage, which target two different bacteria (enteric [claim 40] or the same bacteria (E. Coli) [claim 41],1 and which carry the insert of interest.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the combined vector of Aakvik et al. and make a composition where the vector is packaged into two or more different bacteriophages (e.g., lambda and P1).  One would have been motivated to do so and there would have been a reasonable expectation of success given the teachings and suggestions by Aakvik et al. that the vector can be used for both BAC cloning and cosmid cloning and given the desire to have different delivery vehicles that  can deliver the vector to a broader host range.
	As for the limitation “pharmaceutical composition” in claim 34, Aakvik et al. implicitly teaches creating a composition comprising two different bacteriophages.  In this regard, Aakvik et al. teaches that the bacteriophages are used to infect host cells and deliver a gene of interest (e.g., a therapeutic gene, an antibacterial gene, etc.).  Thus, the bacteriophages would need to be in a composition to do so.  Further, the composition would have pharmaceutical properties.  It is also obvious and well within the purview for one of ordinary skill in the art to have the two bacteriophages in a composition for convenience and 
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Aakvik et al. (WO 2007/141540; published December 13, 2007) as applied to claims 34-36 and 38-41 above, and further in view of Ma et al. (Scientific Reports, February 2, 2018; 8:2326).
The claims are directed to composition of claim 34 where the composition further comprises at least one additional active ingredient.
The teachings of Aakvik et al. are outlined above and incorporated herein.  Aakvik et al. does not teach that the bacteriophage composition comprises at least one additional active ingredient.  However, Ma et al. teaches that the presence metals, such as iron, magnesium, and calcium, enhance the killing of E. coli by bacteriophages (see, for example, the abstract).  Ma et al. specifically states that calcium stimulates the adsorption of phage to E. coli (see, for example, pages 6-7) and suggests that the calcium may enhance the interaction of the phage with its host, or stabilizes the complex for DNA injection (see page 7).

Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
In the reply dated October 21, 2020, applicant first argues that Aakvik et al. does not teach or suggest a pharmaceutical composition.  Applicant’s arguments have been fully considered and not found persuasive. 
Aakvik et al. teaches a vector that can comprise a pac packaging site, a cos packaging site and a gene of interest.  Given the teaching that the vector may be used for both BAC cloning and for cosmid cloning, one of ordinary skill in the art would readily recognize that the same vector, carrying an insert of interest, can be packaged into two different bacteriophages (e.g., a lambda phage and a P1 phage).  Thus, Aakvik et al. implicitly teaches creating a composition comprising two different bacteriophages.  In this regard, Aakvik et al. 

Allowable Subject Matter
Claims 16-19 and 22-27 appear to be free of the prior art and allowable.
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 P1 phage infects E. Coli and other enteric bacteria, and λ phage infects E. Coli.